Title: To Thomas Jefferson from Edward Livingston, 9 March 1825
From: Livingston, Edward
To: Jefferson, Thomas


Sir
Washington
9th March 1825
Although I was very sensible of the kind feeling which dictated your answer to my letter of the last year, yet I did not think it discreet to intrude upon your retirement with any reply which might seem to ask a further exercise of your Compliance I am induced to depart from this resolution now and I hope may be excused in doing so on a subject which I believe will be interesting to you because I am sure it is one that concerns the happiness of our Country.  Some years ago I was intrusted by the state of Louisiana with the very honorable and important trust of preparing for them a Code of penal Laws. Soon after I recommended to the Legislature the plan on which I intended to frame the work in a report which they approved and I proceeded to its completion. The last summer I secluded myself in the country, and had brought my labors to a conclusion; when an unlucky accident obliged me to recommence them I did so without loss of time and by great exertion restored one of the four great divisions of the System. before this I had in order to give an idea of the structure of the work and the bearings of its different parts upon each other, Selected from parts of the different divisions which related to a Single title and had it printed for the examination of Jurists in the different parts of the union. I enter into this detail to explain the return of three of the printed Copies I have now the honor to submit to your perusalThe necessity of having laws not only written, but corrected in language that can be generally understood, the absurdity and barbarism of subjecting the tenure of property and of rights to rules which can be known only to a few the  tyranny of punishing men for the infraction of laws they do not and can not know and the crass absurdity and injustice of committing to judges the right of making the law after the case has arisen to which they apply it. all those considerations are oppressing powerfully at this moment in the United States and are producing  the only remedy that can correct the evil: the enactment of written codes Louisiana has taken the lead on this great reform and has thus given our country another reason to be grateful to the administration by whose measures that state was annexed to the Union  You are aware sir that in the year 1808 a civil code was adopted in that State founded chiefly on that of Napoleon, but very hastily and therefore very imperfectly executed; lately a commission of which, I had the honor to be one, was appointed to revise it and to add a commercial code and a code of procedure: for the execution of this duty principles were established which you will find in a report under the Signature of the persons appointed to perform it—and the whole plan has been in conformity with that report carried into execution, by such adoption of the Civil, Code, the Code of Civil procedure and the Commercial Code which were reported by the CommissionThus when my work shall be complete we shall have a system of written law to the exclusion of customs and other unwritten and of course arbitrary rules and as you will observe by perusing the short report signed by Mr Moreau Mr Dubigny &  a new but as is thought, and effectual mode is resorted to, of substituting the sanction of position law, for the doubtful and vacillating authority of judicial reports.  To come at last to the object of this long and I fear very tedious letter; it is to request that you will when perfectly at leisure look at the plan of the work, examine that part of the execution which is sent, and let me know the general impression they have produced on your mind as to their utility. I have never that I recollect given publicity to a private letter although it might contain nothing of particular interest for the writer to conceal, but on this occasion I should ask your consent to depart from this rule The reform in which I am engaged has inveterate prejudices to contend with, your approbation of the plan should it be obtained would enable me to answer them & your suggestions for its improvement will certainly make it more acceptable to those for whom now it is intended.I have the Honour to be with the greatest respect Sir Your Mo Obedient ServtEdw Livingston